Citation Nr: 1016861	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to April 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The record appears to raise, implicitly, a claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  (Note the private 
psychological evaluation dated April 2006, indicating the 
Veteran was "incapable of sustained gainful employment" due 
to PTSD).  This claim has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ), and it is referred to the AOJ 
for appropriate action.


FINDINGS OF FACT

The Veteran's posttraumatic stress disorder is productive of 
occupational and social impairment with deficiencies in most 
areas, due to such symptoms as near-continuous depression 
affecting his ability to function effectively; frustration; 
irritability; anger; family relationship problems; social 
avoidance; no interest in formerly enjoyable activities; 
sleep deprivation; low motivation and energy; occasional 
nightmares and, more frequently, acute anxiety, panic, and 
sweating upon awakening but without being able to recollect 
the dream content; exaggerated startle response; 
hypervigilance; emotional numbing and constriction; global 
symptoms of guilt; and haunting memories.  It is not 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.






CONCLUSION OF LAW

The criteria for a 70 percent initial rating, but no higher, 
for posttraumatic stress disorder, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, DC 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran's 
service-connected PTSD is more disabling than currently 
evaluated.  Initially, the Board notes that VA has a duty to 
notify and assist claimants in substantiating claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled. Id. at 490-91.  The Veteran is challenging 
the initial rating assigned following the grant of service 
connection for bilateral plantar fasciitis with calcaneal 
spurs.  Therefore, no further statutory notice is needed and 
any default in the notice is obviously nonprejudicial.  See 
also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist includes (1) assisting the claimant in the 
procurement of service treatment records and other pertinent 
records and (2) providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.  In addition, the Veteran underwent two VA 
examinations (in October 2006 and April 2007).

In sum, VA has fulfilled its duty to assist in every respect.


II.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

When assigning a disability rating, VA is obligated to 
consider whether a veteran is entitled to "staged" ratings 
(separate ratings assigned for separate time periods).  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (staged 
ratings for initial-rating claims).

In this case, the Veteran filed a claim for service 
connection for PTSD on May 4, 2006.  In November 2006, the RO 
established service connection for PTSD and assigned a 30 
percent evaluation.  In a May 2007 rating decision, the RO 
increased the evaluation to 50 percent disabling.  The 
Veteran contends his service-connected PTSD is more disabling 
than currently evaluated.

PTSD is rated under Diagnostic Code (DC) 9411.  Under DC 
9411, a 50 percent disability rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas (such as work, school, family 
relations, judgment, thinking, or mood), due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

A maximum 100 percent rating is warranted where there is 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

Turning to the relevant evidence of record, the Board 
initially notes an April 2006 private psychological 
evaluation re.  It was noted that the Veteran's symptoms 
included frustration; high irritability; no social interest 
or participation; no interest in formerly enjoyable 
activities, such as boating and genealogy; inability to start 
and finish projects; anhedonia (inability to experience 
pleasure from enjoyable experiences); triphasic sleep 
disorder with difficulty acquiring and maintaining sleep with 
frequent awakenings-five to seven times weekly-with 
associated cognitive and emotional impairments; occasional 
nightmares and, more frequently, acute anxiety, panic, and 
sweating upon awakening but without being able to recollect 
the dream content; "survival responses" to include startle 
response to loud noises (i.e., unexpected slamming doors, 
fireworks), checking the perimeter of his home nightly, and 
trying to prevent others from approaching him from behind; 
emotional numbing and constriction; hypervigilance; global 
symptoms of guilt (because he survived the war), but without 
any specific guilt over any particular event; haunting 
memories (he did his best to avoid things that would trigger 
wartime memories); and anger ("great resentment" toward the 
government for failing to properly train and prepare U.S. 
soldiers for combat).

Mental status examination revealed dysphoria (sadness); 
psychasthenia (psychological disorder characterized by 
phobias, obsessions, compulsions, or excessive anxiety); and 
suicidal ideations.  He reported a compelling feeling of 
despair which included a desire to "fly off the balcony" of 
the nineteenth floor of a large hotel.  His judgment, 
reasoning, and comprehension were intact but were "quickly 
compromised by acute transient stressors."  The Veteran 
displayed a greater than normal concern about his physical 
health and body functioning and he exaggerated his symptoms 
of actual ailments.
 
As to occupational history, the Veteran reported that after 
service, he obtained a position "running logistics and a 
maintenance facility" in Virginia.  He worked there for 
twenty-one years until his retirement in 1998.

As to social history, the Veteran stated that he and his wife 
were married in 1959, that he had married only once, and that 
he had two daughters.  The Veteran reported that he 
"easily" displaced his anger about the war, toward his 
wife, and confessed that were it not for her understanding 
and patience, his marriage would not have survived.  He also 
stated that his high irritability strained his family 
relationships and made it difficult to interact with his 
children and grandchildren.

The Veteran reported three hospitalizations for acute anxiety 
with panic attacks.  His symptoms were initially thought to 
have been cardiovascular events.

The examiner diagnosed the Veteran with chronic and severe 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 38.  The examiner noted that the Veteran's symptoms 
resulted in gross impairments in familial, social, and 
vocational environments.  The examiner also opined that the 
Veteran was "incapable of sustained gainful employment 
secondary to numerous psychological symptoms, which are 
secondary to [PTSD]."

In October 2006, the Veteran underwent a VA examination 
wherein he reported that his symptoms included depression, 
which was often triggered by chest pain.  He reported that he 
was depressed six of the past seven days, for an average of 
four hours each day.  Other symptoms included recurrent and 
intrusive distressing recollections of wartime stressors 
(three times in the last week); avoidance of thoughts, 
feelings, or conversations associated with the trauma; 
avoidance of activities, places, or people that aroused 
recollections of the trauma; restricted range of affect 
(unable to have loving feelings); irritability; outbursts of 
anger; difficulty concentrating; hypervigilance; exaggerated 
startle response; and nightmares (twice in the last week).  
There was no anhedonia and there were no signs or symptoms of 
mania.  The Veteran denied any periods of remission lasting 
at least one week.

Mental status examination revealed an anxious mood with a 
constricted affect.  The Veteran was clean, neatly groomed, 
and appropriately dressed.  The Veteran was cooperative and 
attentive.  His thought process, thought content, and speech 
were unremarkable.  His speech was spontaneous, clear, and 
coherent.  There were no delusions.  His remote and immediate 
memory was normal, although his recent memory was mildly 
impaired.  His judgment was intact.  As to his insight, the 
examiner commented that the Veteran only partially understood 
that he had a problem.  The Veteran had sleep impairment 
(approximately six hours of interrupted sleep with the aid of 
medication).  He denied any problematic effects of alcohol 
use, and denied any use of illicit substances.  There was no 
history of suicide attempts.

As to occupational history, the Veteran reported that after 
service, he worked as a waste water engineer for twenty-one 
years and did "very well."  He retired in 1998 and was not 
employed at the time of the examination.

As to social history, the Veteran denied having close 
relationships with his parents.  He had three siblings, but 
one had died.  He stated that he was very close to his two 
living sisters.  He stated that he was married to his wife of 
forty-seven years and that the marriage had gone well until 
one year earlier.  During the last year, he had been easily 
irritated and had had anger outbursts, but denied any 
physical aggression.  He reported that he had two daughters 
and was close to both of them.  He reported that he had two 
friends and had withdrawn from other friends and family.  His 
leisure time was spent watching television or pursuing 
photography.  He no longer enjoyed boating.

The examiner diagnosed the Veteran with chronic PTSD and 
assigned a GAF score of 55.  The examiner opined that the 
Veteran was not unemployable due to PTSD and, more 
specifically, that PTSD did not result in total occupational 
and social impairment.  The examiner explained that the 
Veteran had functioned well at work (before his retirement) 
and that he had a positive marriage, although he had been 
"more detached" during the last year due to PTSD.  The 
examiner did find, however, that the PTSD symptoms resulted 
in "deficiencies" in family relations and mood, but not in 
judgment, thinking, or work.

In December 2006, the Veteran underwent a follow-up private 
evaluation wherein he reported that his symptoms included 
severe irritability; low frustration tolerance; anger; 
hypervigilance (particularly at restaurants where he 
constantly watched who was coming and going); social 
avoidance; acute chest pain and headaches triggered by 
stress; and prolonged sleep deprivation.

As to social history, the Veteran stated that his 
frustration, anger, and irritability had increased to the 
point that even interacting with his own children and 
grandchildren made his "skin crawl" and he "ha[d] to 
leave."  He could not understand it.  After being around 
people for ten to fifteen minutes, he had to excuse himself.  
It impacted his family relationships, including his 
relationship with his wife, and he stated he had no friends.  
He was particularly upset that he was unable to enjoy boating 
with others, something he had waited his whole life to do.  
He reported that he spent most of his time "on the 
computer."  He reported that his wife "remain[ed] his 
exclusive psychological support system."

The examiner diagnosed the Veteran with PTSD and assigned a 
GAF score of 37.  The examiner opined that the Veteran's PTSD 
constituted a "total and permanent disability," and added 
that the severity of his symptoms "border[ed] on gross 
repudiation of daily behaviors with a profound retreat from 
psycho-social adaptability."

In April 2007, the Veteran underwent another VA examination 
wherein he reported that his symptoms included sleep 
deprivation (he was able to sleep for only a "couple of 
hours" before awaking and not being able to go back to 
sleep); lethargy ("worn out"); poor memory; difficulty 
concentrating; feeling sad "all the time like he want[ed] to 
cry"; irritability (could not tolerate his grandchildren); 
outbursts of anger; low motivation; hopelessness; feeling 
useless; persistent re-experiencing of the traumatic event, 
including images, thoughts, or perceptions; avoidance of 
thoughts, feelings, or conversations associated with the 
trauma; avoidance of activities, places, or people that 
arouse recollections of the trauma; markedly diminished 
interest or participation in significant activities; feeling 
of detachment or estrangement from others; restricted range 
of affect (unable to have loving feelings); and exaggerated 
startle response.

Mental status examination revealed a depressed mood with an 
appropriate affect.  The Veteran was clean but unshaven, and 
appeared depressed.  The Veteran was cooperative but lacked 
eye contact.  His attention was easily distracted.  His 
thought process and thought content were unremarkable.  His 
speech was spontaneous but his psychomotor activity was 
lethargic.  There were no delusions or hallucinations.  His 
remote and immediate memory was normal, although his recent 
memory was moderately impaired.  His judgment and insight 
were intact (he understood that he had a problem).  He had 
sleep impairment and accompanying fatigue.  He denied using 
alcohol or illicit substances.  There were no panic attacks 
and no homicidal or suicidal thoughts.

As to occupational history, the Veteran reported that after 
service, he worked as a waste water engineer until his 
retirement in 1999.  He was not employed at the time of the 
examination.

As to social history, the Veteran reported that he had been 
married for forty-seven years and had two daughters.  He 
could not tolerate being around his grandchildren.  He 
disliked being around people in general, and particularly 
disliked public places and noise.  He used to enjoy doing 
research on the computer, but could no longer do it because 
of his poor memory.

The examiner diagnosed the Veteran with major depressive 
disorder, single episode, severe; and chronic PTSD.  He 
assigned a GAF score of 55 for the PTSD, and a score of 45 
for the major depressive disorder.  His GAF score was lower 
for depression because depression was the "primary clinical 
presentation" on the date of the examination.  In addition, 
the examiner opined that the etiology of the Veteran's 
depressive symptoms could not be considered secondary to his 
PTSD.  Rather, the examiner opined, the etiology of the 
depressive disorder was "multifactorial": the Veteran's 
cognitive changes could be attributed to sleep deprivation, 
depression, or a possible developing dementia process (which 
needed to be ruled out).

The examiner distinguished the PTSD from the depressive 
disorder by explaining that the prominent feature of PTSD is 
mood disturbance (being down, sad, or depressed), whereas 
depression is characterized by appetite changes, psychomotor 
retardation or agitation, fatigue, feelings of worthlessness, 
and possible suicidal thoughts.  Symptoms that may overlap 
between PTSD and depression included insomnia, impaired 
concentration, social withdrawal, and diminished interest.

The examiner opined that the Veteran's PTSD did not result in 
total occupational and social impairment; and did not cause 
"deficiencies" in judgment, thinking, family relations, 
work, mood, or school; but did cause reduced reliability and 
productivity.

To summarize, between April 2006 and April 2007, the Veteran 
underwent two private psychological evaluations and two VA 
examinations.  He was assigned GAF scores for PTSD (listed in 
chronological order) of 38, 55, 37, and 55 (and 45 for major 
depressive disorder).  The GAF Scale is a reflection of the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 46-47 
(4th ed. 1994) (hereinafter DSM-IV).

VA assigns disability ratings based on "all the evidence of 
record" (including, in this case, an examiner's assignment 
of a GAF score) that "bears on" the Veteran's social and 
occupational impairment.  38 C.F.R. § 4.126(a).  Accordingly, 
a GAF score is one factor to be considered, but in no case is 
it dispositive in making a rating determination.  See 
VAOPGCPREC 10-95, 60 Fed. Reg. 43,186, 43,186 (Aug. 18, 1995) 
(VA General Counsel opinion to the effect that VA may 
reference "medical reports which employ [DSM-IV] adaptive-
functioning assessment scales," but cautioning that the 
"utility of such reports may be limited by differences 
between the terminology and disability levels used in those 
scales and those employed in [VA regulations]").

GAF scores between 51 and 60 generally reflect "[m]oderate 
symptoms" (such as flat affect, circumstantial speech, 
occasional panic attacks) or "moderate difficulty in social, 
occupational, or school functioning" (for example, few 
friends, conflicts with peers or co-workers).  DSM-IV 46-47.

GAF scores of between 41 and 50 generally reflect "[s]erious 
symptoms" (such as suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or "any serious impairment in 
social, occupational, or school functioning" (for example, 
no friends, unable to keep a job).  DSM-IV 46-47.

GAF scores between 31 and 40 generally reflect, as relevant 
here, "major impairment" in several areas, such as work or 
school, family relations, judgment, thinking, or mood (for 
example, depressed man avoids friends, neglects family, and 
is unable to work).  DSM-IV 46-47.

Resolving all doubt in the Veteran's favor, the Board finds 
that the evidence in this case warrants an initial 70 percent 
evaluation.  As discussed above, a 70 percent rating is 
warranted where the psychiatric condition produces 
occupational and social impairment, with deficiencies in most 
areas (such as work, school, family relations, judgment, 
thinking, or mood), due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The Board finds that the most significant factors in 
assigning a 70 percent rating are the Veteran's near-
continuous depression; his anger and constant irritability; 
and his inability to establish and maintain healthy 
relationships.  It is true that throughout the relevant time 
period, the Veteran's speech, thought process, and mental 
cognition have been intact, and further, that the examiner 
who conducted the Veteran's most recent VA examination opined 
that the Veteran's PTSD caused only "reduced reliability and 
productivity" (and did not cause "deficiencies" in areas 
such as judgment, thinking, family relations, work, mood, or 
school).  Nevertheless, the Board finds that the weight of 
the evidence shows that, contrary to the most recent VA 
examination report, the Veteran's PTSD symptoms cause severe 
deficiencies in family relations, mood, and-if the Veteran 
were not retired-work.  The VA examiner at the October 2006 
examination opined that the Veteran's PTSD caused 
deficiencies in family relations and mood; and the private 
examiner opined in April 2006, and again in December 2006, 
that the Veteran's PTSD rendered him unemployable.  In short, 
the Board has evaluated all the evidence and finds that, on 
the whole, the Veteran's PTSD symptoms warrant a 70 percent 
rating.

In so deciding, the Board also finds that the Veteran's 
disability does not warrant more than a 70 percent rating.  
The evidence, on the whole, does not show "total 
occupational and social impairment" due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Although the 
private examiner opined, on two occasions, that the Veteran's 
PTSD rendered him unemployable, the Board finds that the 
evidence, as a whole, does not show that the severity of the 
Veteran's PTSD is such that it meets, or even approaches, the 
rating criteria for a total disability rating under DC 9411.  
For example, the rating criteria points to, among other 
things, persistent delusions or hallucinations (there were 
none shown here); gross impairment in thought process (the 
Veteran's thought process was consistently unremarkable); and 
so forth.  In short, the Veteran's symptoms, serious as they 
are, do not totally impair his ability to function.  
Accordingly, an evaluation in excess of 70 percent is not 
warranted.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases, where 
the regular schedular ratings are found to be inadequate or 
impractical, so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  Significantly, the regular schedular ratings 
provide for higher ratings for the Veteran's PTSD, but 
evidence supporting a rating in excess 70 percent has not 
been submitted.  Moreover, the Veteran's case does not 
present a truly "exceptional or unusual disability 
picture."  The Veteran has not been frequently hospitalized 
for his PTSD.  The Board recognizes that the private examiner 
opined that the Veteran's PTSD rendered him unemployable.  In 
this context, the Board points out that it has referred a 
claim for TDIU to the RO for initial consideration.  
Therefore, the Board finds that referral of the case for 
consideration as to whether an extra-schedular rating should 
be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected PTSD has been 70 percent disabling, but no more, 
since May 4, 2006 (the date of the Veteran's claim).

In arriving at this conclusion, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).




ORDER

An initial 70 percent disability rating, but no more, for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


